Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action responds to an amendment filed on 07/29/2022.

Acknowledgement
2.	The amendment filed on 07/29/2022, responding to the office action mailed on 06/01/2022, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-11, 13, 22, 24-25 and 26.

Allowable Subject Matter
3.	Claims 1-11, 13, 22, 24-25 and 26 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

5.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed semiconductor device, comprising: a channel base including a layer of III-V material above the substrate, wherein the Schottky stack is above the channel base; and an III-V transistor including a channel stack above the channel base, wherein the channel stack includes a layer of III-V material in the channel stack, and a polarization layer above the layer of III-V material in the channel stack in combination with all other limitations as recited in claim 1.

6.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed computing device, comprising: a channel base including a layer of III-V material above the substrate, wherein the Schottky stack is above the channel base; and a channel stack above the channel base, wherein the channel stack includes a layer of III-V material in the channel stack, and a polarization layer above the layer of III-V material in the channel stack in combination with all other limitations as recited in claim 22.

7.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed semiconductor device, comprising: a cathode through the second layer of the Schottky stack and in contact with the first layer of the Schottky stack, wherein a current is to flow from the Schottky anode through the Schottky barrier in a vertical direction orthogonal to a surface of the substrate, and vertically through the second layer to the first layer of the Schottky stack, following the first layer of the Schottky stack in a horizontal direction to the cathode, wherein the cathode is a first cathode, and the semiconductor device further includes a second cathode through the second layer of the Schottky stack and in contact with the first layer of the Schottky stack, in combination with all other limitations as recited in claim 26.



8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896